DETAILED ACTION
Claims 11-30 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under KR10-2018-0091898 filed on 8/7/2018

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 17 begins with the detection of the presence of the subject, then conditions the limitation to when the subject is detected. Then a mode is maintained and then detected the presence of the subject. How is it that the control mode is maintained to then detect the presence?  Does this require altering other module(s) or does the detection not matter, if the control mode is maintained because it was a part of detecting a presence at one point?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-16 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al, US 2018/0063403 A1 (Ryu), in view of Yun, US 2011/0028183 A1 (Yun) and Breuer, US 2017/0093491 A1 (Breuer).

Regarding Claim 12, Ryu camera comprising: 
a light-emitting module configured to output output light according to a set control mode (Ryu [0008] – A light source including light-emitting elements configured to emit light in different directions); 
a light-receiving module configured to receive input light corresponding to the output light according to the control mode (Ryu [0008]-[0010] – A light source including light-emitting elements configured to emit light in different directions, and a controller configured to determine a position of the subject and a distance to the subject in the image, and control a luminance of the light-emitting elements based on the position of the subject and the distance to the subject; The controller may be further configured to control a luminance of a light-emitting element configured to emit light to a region in which the subject is located); and 
a control module configured to detect at least one of presence of a subject and a distance from the subject on the basis of the input light (Ryu [0174]-[0176] – The electronic device 100 extracts a region in which the subject is located from the image (S1520). The position of the subject in the captured image may refer to the position of the pixels corresponding to a subject region in the image. The electronic device 100 may divide the captured image into a plurality of regions and determine at least one region in which the subject is located. The electronic device 100 calculates the distance to the subject (S1530)), 
reset the control mode according to a detection result; control an output of the light-emitting module and an input of the light-receiving module according to the reset control mode (Ryu [0008] – Control a luminance of the light-emitting elements based on the position of the subject and the distance to the subject; [0010] – The controller may be further configured to control a luminance of a light-emitting element configured to emit light to a region in which the subject is located, among the light-emitting elements, based on the distance to the subject), and 
wherein the control mode includes at least one of first to fifth control modes
However, Ryu does not explicitly disclose generating a depth map for the subject on the basis of the input light which is input according to the reset control, wherein the control mode includes at least one of first to fifth control modes.
Yun teaches to generate a depth map for the subject on the basis of the input light which is input according to the reset control (Yun [0019], Eq.2 – After obtaining one depth map as described above, the image reconstructing system 100 may change the settings, e.g., brightness, position, etc., of the light source 140. The first processing unit 220 may create another depth map under the changed settings of the light source 140. the first processing unit 220 may calculate the fidelity of the geometric stereo as given by the equation below: fidelty_g _stereo ( x , y ) = 1 1 + A ( x , y ) - B ( x , y ) + z ^ ( x , y ) - w ^ ( x , y ) ##EQU00002## where A(x,y) and B(x,y) are brightness under a first and a second setting of the light source 140, respectively, at a certain pixel (x,y) and [circumflex over (z)](x,y) and w(x,y) are depth map values under a first and a second setting of the light source 140, respectively, at a certain pixel (x,y)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ryu to generate a depth map for the subject on the basis of the input light which is input according to the reset control, as taught by Yun. One would be motivated as the generation of the depth map after the changes to the mode allows for the depth map to have different types of light and other parameters on the subject.
Breuer teaches the control mode includes at least one of first to fifth control modes (Breuer [0073] – These internal adjustments may include changes to parameters such as camera shutter speed, camera resolution, camera frame rate, camera shutter mode, and signal gain (ISO), to name a few examples. A camera of a given receiver device 200 that is imaging the ceiling in video mode might use a low ISO, fixed frame rate/shutter speed, and video resolution initially. If possible, the device 200 can be switched (manually by user or automatically by LCom-based navigation application 216) from video mode to camera mode to utilize slower shutter speeds than 1/30 seconds) [the ability to change separate, respective parameters are read as different/individual control modes].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ryu to the control mode includes at least one of first to fifth control modes, as taught by Breuer. One would be motivated as the difference in parameters allow for different conditions to be capture a scene.

Regarding Claim 13, Ryu, Yun and Breuer teach the camera of claim 12, as outlined above.
However, Ryu does not explicitly disclose wherein at least one of a light exposure time of the light-emitting module, and a frame rate and the number of activated pixels of the light-receiving module is set differently in the first control mode and the second control mode.
Breuer teaches wherein at least one of a light exposure time of the light-emitting module, and a frame rate and the number of activated pixels of the light-receiving module is set differently in the first control mode and the second control mode (Breuer [0073] – These internal adjustments may include changes to parameters such as camera shutter speed, camera resolution, camera frame rate, camera shutter mode, and signal gain (ISO), to name a few examples. A camera of a given receiver device 200 that is imaging the ceiling in video mode might use a low ISO, fixed frame rate/shutter speed, and video resolution initially. If possible, the device 200 can be switched (manually by user or automatically by LCom-based navigation application 216) from video mode to camera mode to utilize slower shutter speeds than 1/30 seconds).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ryu wherein at least one of a light exposure time of the light-emitting module, and a frame rate and the number of activated pixels of the light-receiving module is set differently in the first control mode and the second control mode, as taught by Breuer. One would be motivated as the difference in exposure time / frame rate allows for different conditions to be capture a scene.

Regarding Claim 14, Ryu, Yun and Breuer teach camera of claim 13, as outlined above.
However, Ryu does not explicitly disclose when a camera operation signal is input, the light-emitting module outputs first output light according to the preset first control mode, and the light-receiving module receives first input light corresponding to the first output light according to the first control mode.
Breuer teaches when a camera operation signal is input, the light-emitting module outputs first output light according to the preset first control mode, and the light-receiving module receives first input light corresponding to the first output light according to the first control mode (Breuer [0036] – A given controller 150 may host one or more lighting control modules and can be programmed or otherwise configured to output one or more control signals to adjust the operation of the solid-state emitter(s) of a given solid-state light source 110 according to the desired baud rate. A given controller 150 may be configured to output a control signal to control whether the light beam of a given solid-state emitter is on/off. A given controller 150 may be configured to output a control signal to control the intensity/brightness (e.g., dimming; brightening) of the light emitted by a given solid-state emitter. A given controller 150 may be configured to output a control signal to control the color (e.g., mixing; tuning) of the light emitted by a given solid-state emitter. Thus, if a given solid-state light source 110 includes two or more solid-state emitters configured to emit light having different wavelengths, the control signal may be used to adjust the relative brightness of the different solid-state emitters in order to change the mixed color output by that solid-state light source 110).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ryu so when a camera operation signal is input, the light-emitting module outputs first output light according to the preset first control mode, and the light-receiving module receives first input light corresponding to the first output light according to the first control mode, as taught by Breuer. One would be motivated as modes can be pre-set for capturing.

Regarding Claim 15, Ryu, in combination, further discloses the camera of claim 14, wherein as a result of detecting the presence of the subject on the basis of the first input light, when the subject is detected, the control module resets to the first control mode to the second control mode (Ryu [0008] – Control a luminance of the light-emitting elements based on the position of the subject and the distance to the subject; [0010] – The controller may be further configured to control a luminance of a light-emitting element configured to emit light to a region in which the subject is located, among the light-emitting elements, based on the distance to the subject).

Regarding Claim 16, Ryu, in combination, further discloses the camera of claim 15, wherein the light-emitting module outputs second output light according to the second control mode, and the light-receiving module receives second input light reflected from the subject (Ryu [0008] – Control a luminance of the light-emitting elements based on the position of the subject and the distance to the subject; [0010] – The controller may be further configured to control a luminance of a light-emitting element configured to emit light to a region in which the subject is located, among the light-emitting elements, based on the distance to the subject).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu, Yun and Breuer, in view of Lim et al, US 10225511 B1 (Lim).

Regarding Claim 18, Ryu, Yun and Breuer teach the camera of claim 12, as outlined above.
However, Ryu does not explicitly disclose at least one of the light exposure time and a modulation frequency of the light-emitting module is set differently in the third to fifth control modes.
Lim teaches at least one of the light exposure time and a modulation frequency of the light-emitting module is set differently in the third to fifth control modes (Lim c.6 lines 23-36 – In addition to frame rate and resolution, the on-device intelligence (e.g., the scene analyzer) of the mobile image capture device can adjust one or more of exposure time, gain, region of interest or crop, binning mode, or other parameters of the image capture device based on an analysis of captured imagery.  Control signals can be provided to an image sensor of the mobile image capture device to control the above described parameters.  Different capture modes of the image capture device may respectively correspond to different settings for the above noted parameters).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ryu to the light exposure time of the light-emitting module is set differently in the third to fifth control modes, as taught by Lim. One would be motivated as different exposure times can assist in capturing different types of scenes, where some scenes require shorter or longer exposure times that typical.

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, Yun, Breuer and Lim, in view of Johannessen et al, US 20190174042 A1 (Johannessen).

Regarding Claim 19, Ryu, Yun, Breuer and Lim teach the camera of claim 18, as outlined above.
However, Ryu does not explicitly disclose the modulation frequency is set to a first frequency in the third control mode, the modulation frequency is set to a second frequency having a greater value than that of the first frequency in the fourth control mode, and the modulation frequency is set to the first frequency and the second frequency in the fifth control mode.
Johannessen teaches the modulation frequency is set to a first frequency in the third control mode, the modulation frequency is set to a second frequency having a greater value than that of the first frequency in the fourth control mode, and wherein the modulation frequency is set to the first frequency and the second frequency in the fifth control mode (Johannessen [0048] – Referring now to FIG. 7, exemplary overlaid graphs of LED lighting cycles at various LED power outputs compared to various image acquisition cycles of a camera, according to inventive concepts disclosed herein, are shown.  The top graph shows an LED lighting cycle at 100% LED power output compared to image acquisition cycles of a camera configured for capturing 60 frames per second, similar to FIG. 5.  The second graph shows LED lighting cycles at 50% LED power output compared to image acquisition cycles of a camera configured for capturing 60 frames per second, similar to FIG. 6.  The third graph shows LED lighting cycles at 5% LED power output compared to image acquisition cycles of a camera configured for capturing 60 frames per second.  The fourth graph shows LED lighting cycles at 2.5% LED power output compared to image acquisition cycles of a camera configured for capturing 30 frames per second.  With respect to the fourth graph, as the LED dims to a low level and approaches the camera's image acquisition duration, the mode of the LED system may changes from a PWM mode to a pulse-frequency modulation (PFM) mode, which lengthens the lighting cycle (by increasing the amount of time between on states) to achieve a lower dim level while still allowing each image acquisition to fully occur during an on state of the LED).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ryu where the modulation frequency is set to a first frequency in the third control mode, the modulation frequency is set to a second frequency having a greater value than that of the first frequency in the fourth control mode, and wherein the modulation frequency is set to the first frequency and the second frequency in the fifth control mode, as taught by Johannessen. One would be motivated as frequency modulator can set different outputs of light.

Regarding Claim 21, Ryu, Yun, Lim, Breuer and Johannessen teach the camera of claim 19, as outlined above.
However, Ryu does not explicitly disclose when a camera operation signal is input, the light-emitting module outputs third output light according to the third control mode, and the light-receiving module receives third input light corresponding to the third output light according to the third control mode.
Lim teaches when a camera operation signal is input, the light-emitting module outputs third output light according to the third control mode, and the light-receiving module receives third input light corresponding to the third output light according to the third control mode (Lim c.6 lines 23-36 – In addition to frame rate and resolution, the on-device intelligence (e.g., the scene analyzer) of the mobile image capture device can adjust one or more of exposure time, gain, region of interest or crop, binning mode, or other parameters of the image capture device based on an analysis of captured imagery.  Control signals can be provided to an image sensor of the mobile image capture device to control the above described parameters.  Different capture modes of the image capture device may respectively correspond to different settings for the above noted parameters).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ryu so when a camera operation signal is input, the light-emitting module outputs third output light according to the third control mode, and the light-receiving module receives third input light corresponding to the third output light according to the third control mode, as taught by Lim. One would be motivated so a control mode can have a set light exposure.

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, Yun and Breuer, in view of Newton et al, US 2014/0354179 A1 (Newton).

Regarding Claim 27, Ryu, Yun and Breuer teach the camera of claim 12, as outlined above.
However, Ryu does not explicitly disclose the light-emitting module includes a first light-emitting module and a second light-emitting module, and the light-receiving module includes a first light-receiving module corresponding to the first light-emitting module and a second light-receiving module corresponding to the second light-emitting module.
Newton teaches the light-emitting module includes a first light-emitting module and a second light-emitting module, and the light-receiving module includes a first light-receiving module corresponding to the first light-emitting module and a second light-receiving module corresponding to the second light-emitting module (Newton [0033] – Light from the first LED module 10 is primarily directed towards the wide angle lens 13 and the light from the second LED module 11 is primarily directed towards the narrow angle lens 14; [0008] – The controller may be configured to modify the lighting parameter by deactivating some of said light emitting elements when the sensor detects movement of a person towards the light source).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ryu such that the light-emitting module includes a first light-emitting module and a second light-emitting module, and the light-receiving module includes a first light-receiving module corresponding to the first light-emitting module and a second light-receiving module corresponding to the second light-emitting module, as taught by Lim. One would be motivated to have separate light-emitting modules to have light emitted from different directions.

Regarding Claim 28, Ryu, Yun, Breuer and Newton teach the camera of claim 27, as outlined above.
However, Ryu does not explicitly disclose when a first camera operation signal is input, the control module operates the first light-emitting module and the first light-receiving module, when a second camera operation signal is input, the control module operates the second light-emitting module and the second light-receiving module.
Newton teaches the control module, when a first camera operation signal is input, the control module operates the first light-emitting module and the first light-receiving module, when a second camera operation signal is input, the control module operates the second light-emitting module and the second light-receiving module (Newton [0033] –The LED modules 10 and 11 may consist of one or multiple LED's with one or multiple light collimating elements. The one or multiple LEDs in the modules may individually be controlled by the controller).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ryu such when a first camera operation signal is input, the control module operates the first light-emitting module and the first light-receiving module, when a second camera operation signal is input, the control module operates the second light-emitting module and the second light-receiving module, as taught by Lim. One would be motivated to have a control module operate the two light-emitting modules.

Regarding Claim 29, Ryu, Yun, Breuer and Newton teach the camera of claim 27, as outlined above.
However, Ryu does not explicitly disclose wherein the first light-emitting module and the first light-receiving module are operated through the first control mode or the second control mode.
Newton teaches the first light-emitting module and the first light-receiving module are operated through the first control mode or the second control mode (Newton [0033] –The LED modules 10 and 11 may consist of one or multiple LED's with one or multiple light collimating elements. The one or multiple LEDs in the modules may individually be controlled by the controller) [Examiner is interpreting the change in operated in a first control mode].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ryu wherein the first light-emitting module and the first light-receiving module are operated through the first control mode or the second control mode, as taught by Lim. One would be motivated to have a control module operate a light-emitting module.

Regarding Claim 30, Ryu, Yun, Breuer and Newton teach the camera of claim 29, as outlined above.
However, Ryu does not explicitly disclose the second light-emitting module and the second light-receiving module are operated through the third to fifth control mode.
Newton teaches the second light-emitting module and the second light-receiving module are operated through the third to fifth control mode (Newton [0033] –The LED modules 10 and 11 may consist of one or multiple LED's with one or multiple light collimating elements. The one or multiple LEDs in the modules may individually be controlled by the controller) [Examiner is interpreting the change in the second light-emitting module can be between the third and fifth control mode].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ryu wherein the second light-emitting module and the second light-receiving module are operated through the third to fifth control mode, as taught by Lim. One would be motivated to have a control mode for the second light-emitting module.

Allowable Subject Matter
Claim 11 is allowed.
Claims 20 and 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/               Primary Examiner, Art Unit 2483